ORDER

PER CURIAM:
AND NOW, this 1st day of March, 1996, upon consideration of the Report and Recommendations of the Disciplinary Board dated January 19,1996, it is hereby
ORDERED that JOSEPH F. O’KICKI be and he is DISBARRED from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
FLAHERTY and ZAPPALA, JJ., did not participate in this matter.